Beck, P. J. and Gilbert, J.,
concurring specially. We concur in the judgment of affirmance, hut do not base this concurrence upon the mere fact that the evidence is conflicting. These cases are essentially suits to enjoin criminal prosecutions, and fall within the general rule that a court of equity has no jurisdiction to enjoin criminal prosecutions. The rule that has been stated many times, and in the case of Georgia Railway & Electric Co. v. Oakland City, 129 Ga. 576 (59 S. E. 296), it was fully stated and amplified, and illustrated by a reference to decisions of this court, and of other courts, covering the questions here raised, and showing clearly that the instant case is not an exception to the general rule. .These decisions render unnecessary an elaborate discussion of the question here involved. See also Starnes v. Atlanta, 139 Ga. 531 (77 S. E. 381).